Citation Nr: 1508254	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability, including as due to a low back disability.

3.  Entitlement to service connection for a sciatic nerve condition, including as due to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas (hereafter, the Agency of Original Jurisdiction or AOJ).  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in April 2010.  A Travel Board hearing was held at the AOJ in July 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In September 2011, the Board remanded this matter to the AOJ for additional development.

Unfortunately, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a low back disability, a right knee disability, and a sciatic nerve condition during active service.  He alternatively contends that his low back disability caused or aggravated (permanently worsened) his right knee disability and sciatic nerve condition.  Having reviewed the record evidence, and although any additional delay caused by this remand is regrettable, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes that, in its September 2011 remand, it directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his low back disability, right knee disability, and sciatic nerve condition.  The Board also directed that these examinations address the contended etiological relationship between the Veteran's low back disability and his right knee disability and sciatic nerve condition.  See Board decision dated September 26, 2011, at pp. 4-5; see also 38 C.F.R. § 3.310 (discussing secondary service connection).  

Following VA examinations in October 2011, the VA clinician opined that it was less likely than not that any of the Veteran's currently appealed disabilities were related to active service.  Having reviewed these opinions, the Board finds that they are insufficient to adjudicate any of the Veteran's currently appealed claims.  First, with respect to the contended etiological relationship between the Veteran's low back disability and active service, the October 2011 VA examiner stated, in part, that there were no service treatment records documenting an in-service lifting injury to the low back or other entries for low back pain outside of a reported softball injury in 1975.  This examiner also stated that there was only 1 record in the Veteran's post-service medical records documenting complaints of or treatment for a low back disability.  This examiner finally stated, "In addition, there is a lack of clinical evidence for continuity and chronicity in his private medical records."  These statements suggest that, with respect to the Veteran's low back disability, the October 2011 VA examiner found a lack of evidence to be persuasive support for an etiological relationship between his disability and active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Second, with respect to the Veteran's right knee disability, the October 2011 VA clinician stated:

There is no record of a right knee injury in the [service treatment records].  In my opinion, the Veteran's right knee condition is not linked to any service related injury, even if related to his low back condition, which...I am not able to link with any degree of certainty to his military service.

This opinion suggests that the October 2011 VA examiner again found the lack of in-service complaints of or treatment for a right knee disability to be persuasive support for his negative nexus opinion.  The Board already has noted that this kind of rationale is insufficient to adjudicate a service connection claim.  Id.  It appears that this clinician also provided no rationale for his negative nexus opinion concerning the contended etiological relationship between the Veteran's right knee disability and active service; thus, this opinion is less than probative on the issue of whether a right knee disability is related to active service, including as due to a low back disability.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Third, with respect to the Veteran's sciatic nerve condition, the October 2011 VA clinician stated, "The leg pain described in the 1975 soft ball injury report is noted to be anterior thigh which is not in the sciatic distribution...By his history, I believe the Veteran does have sciatica related to his degenerative arthritis of the lumbar spine but I am unable to link this condition with his military service."  Again, it appears that the October 2011 VA clinician provided no rationale to support his negative nexus opinion concerning the contended etiological relationship between a sciatic nerve condition and active service.  Id.

As the opinions of record are not adequate, the claims must unfortunately be remanded once again.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegall v. West, 11 Vet. App. 268 (1998)

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, a right knee disability, or for a sciatic nerve condition since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Give the Veteran an opportunity to submit medical opinion evidence linking his claimed disabilities to service or to a service-connected disability.

3.  As requested in the Board's September 2011 remand, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his low back disability, right knee disability, and sciatic nerve condition.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development, symptoms, and treatment of his claimed disorders, the examiner is asked to respond to the following:

a) Please identify all disabilities associated with the low back.

b) For each disability of the low back found, did it at least as likely as not (i.e., a 50 percent or greater probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

c) Please identify all disabilities associated with the right knee.

d) For each disability of the right knee found, did it at least as likely as not (i.e., a 50 percent or greater probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

e) Does the Veteran have any disability of the right knee that is at least as likely as not (i.e., a 50 percent or greater probability) proximately due to a low back disability?

f) If not, has any right knee disability at least as likely as not (i.e., a 50 percent or greater probability) undergone a permanent increase in its severity due to a low back disability, and if so, what measurable degree of right knee disability is due to a low back disability?

g) Please state whether the Veteran has a sciatica nerve disability.

h) For any sciatica found, did it at least as likely as not (i.e., a 50 percent or greater probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

i) Does the Veteran have sciatica that is at least as likely as not (i.e., a 50 percent or greater probability) proximately due to a low back disability?

j) If not, has any sciatica at least as likely as not (i.e., a 50 percent or greater probability) undergone a permanent increase in its severity due to a low back disability, and if so, what measurable degree of sciatica is due to a low back disability?

The examiner is advised that the Veteran contends that he incurred a low back disability, a right knee disability, and a sciatic nerve condition during active service.  The examiner also is advised that the Veteran alternatively contends that a low back disability caused or aggravated (permanently worsened) his right knee disability and his sciatic nerve condition.  The examiner finally is advised that the lack of in-service complaints of or treatment for a low back disability, a right knee disability, and/or for a sciatic nerve condition is not persuasive evidence that it did not occur during active service.  In this regard, the examiner should take into consideration the Veteran's lay statement as it pertains to any injuries and symptoms in service and following service as it relates to the claimed disabilities.  The examiner should note the Veteran's report that his back, right knee and sciatica has bothered him on and off since service.

4.  The Veteran should be given adequate notice of the requested examination(s) which includes advising him of the consequences of his failure to report to the examination(s).  If he fails to report to the examination(s), then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the completed examination report(s) and determine whether they are in substantial compliance with the directives of this REMAND.  If not, take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

